Exhibit 10.10

EXECUTION VERSION

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT,
dated as of July 13, 2006 (this “Amendment”), by and among by and among WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacities as Buyer, Agent (on behalf of
Buyer and any subsequent buyers added from time to time) and Sole Lead Arranger
(“Wachovia”), Gramercy Warehouse Funding I LLC, as a seller (“Gramercy”), and
GKK Trading Warehouse I LLC, as a seller (“GKK” and with Gramercy, collectively,
“Seller”), amends that certain Second Amended and Restated Master Repurchase
Agreement, dated as of April 21, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”),
by and between Wachovia and Gramercy and other parties named therein or referred
to thereby.  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as defined below).

RECITALS

Seller and Wachovia are parties to that certain Repurchase Agreement.

Seller and Wachovia have agreed to amend the Repurchase Agreement with regard to
the events of default and negative covenants.  Therefore, in consideration of
the premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Wachovia hereby agree
as follows:


SECTION 1.                            AMENDMENTS.


(A)          SECTION 2.01 OF THE REPURCHASE AGREEMENT IS HEREBY MODIFIED BY
ADDING THE DEFINED TERM “IPO” TO READ IN ITS ENTIRETY AS FOLLOWS:


““IPO”:  THE INITIAL PUBLIC OFFERING OF COMMON STOCK OF THE PARENT THAT OCCURRED
ON JULY 27, 2004.”


(B)         SECTION 9.01 OF THE REPURCHASE AGREEMENT IS HEREBY MODIFIED BY
INSERTING THE FOLLOWING NEW SECTION IMMEDIATELY PRECEDING THE EXISTING SECTION
9.01(II), AND RENUMBERING THE EXISTING SECTION 9.01(II) AS SECTION 9.01(JJ):


“(II)                                                 PAYMENT OF THIRD PARTY
MANAGEMENT FEES.  FEES PAID UNDER THE MANAGEMENT CONTRACT (OR ANY REPLACEMENT OR
SUBSTITUTION THEREOF) SHALL AT NO TIME EXCEED THE FEES PAYABLE UNDER THE
MANAGEMENT CONTRACT AS OF THE IPO.”


(C)          SECTION 10.01 OF THE REPURCHASE AGREEMENT IS HEREBY MODIFIED BY
ADDING THE FOLLOWING NEW SECTION 10.01(P) AS FOLLOWS:


“(P)                                                GUARANTOR SHALL HAVE
DEFAULTED OR FAILED TO PERFORM UNDER ANY NOTE, INDENTURE, LOAN AGREEMENT,
GUARANTY, SWAP AGREEMENT OR ANY OTHER CONTRACT, AGREEMENT OR TRANSACTION TO
WHICH IT IS A PARTY, AND WHICH DEFAULT OR FAILURE TO


--------------------------------------------------------------------------------





PERFORM (A) INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION EQUAL TO OR IN
EXCESS OF $10,000,000, OR (B) INVOLVING AN OBLIGATION OF AT LEAST $10,000,000,
IS A MONETARY DEFAULT OR A MATERIAL NON-MONETARY DEFAULT AND RESULTS IN
ACCELERATION OR PERMITS THE ACCELERATION OF THE OBLIGATION BY ANY OTHER PARTY TO
OR BENEFICIARY OF SUCH NOTE, INDENTURE, LOAN AGREEMENT, GUARANTY, SWAP AGREEMENT
OR OTHER CONTRACT, AGREEMENT OR TRANSACTION; PROVIDED, HOWEVER, THAT SUCH
DEFAULT, FAILURE TO PERFORM OR BREACH SHALL NOT CONSTITUTE AN EVENT OF DEFAULT
IF THE GUARANTOR CURES SUCH DEFAULT, FAILURE TO PERFORM OR BREACH, AS THE CASE
MAY BE, WITHIN THE APPLICABLE GRACE PERIOD, IF ANY, PROVIDED UNDER THE
APPLICABLE AGREEMENT.”


SECTION 2.                            CONDITIONS PRECEDENT.  THIS AMENDMENT AND
ITS PROVISIONS SHALL BECOME EFFECTIVE ON THE FIRST DATE ON WHICH ALL OF THE
FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED (THE “AMENDMENT
EFFECTIVE DATE”):


(A)                                  ON OR BEFORE THE AMENDMENT EFFECTIVE DATE,
THE AGENT SHALL HAVE RECEIVED THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH OF SELLER, AND WACHOVIA.


(B)                                 ON THE AMENDMENT EFFECTIVE DATE, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


SECTION 3.                            REPRESENTATIONS AND WARRANTIES.  SELLER
HEREBY REPRESENTS AND WARRANTS TO WACHOVIA, AS OF THE DATE HEREOF AND AS OF THE
AMENDMENT EFFECTIVE DATE, THAT (I) SELLER IS IN COMPLIANCE, IN ALL MATERIAL
RESPECTS, WITH ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE REPURCHASE
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS ON ITS PART TO BE OBSERVED OR
PERFORMED, (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING,
AND (III) SELLER HAS NO, AND SELLER WAIVES ALL, DEFENSES, RIGHTS OF SETOFF,
CLAIMS, COUNTERCLAIMS OR CAUSES OF ACTION OF ANY KIND OR DESCRIPTION AGAINST
WACHOVIA ARISING UNDER OR IN RESPECT OF THE REPURCHASE AGREEMENT OR ANY OTHER
REPURCHASE DOCUMENT.  SELLER HEREBY CONFIRMS AND REAFFIRMS THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 8.01 OF THE REPURCHASE AGREEMENT.


SECTION 4.                            LIMITED EFFECT.  EXCEPT AS EXPRESSLY
AMENDED AND MODIFIED BY THIS AMENDMENT, THE REPURCHASE AGREEMENT AND EACH OF THE
OTHER REPURCHASE DOCUMENTS SHALL CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; PROVIDED, HOWEVER, THAT
UPON THE AMENDMENT EFFECTIVE DATE, EACH REFERENCE THEREIN AND HEREIN TO THE
“REPURCHASE DOCUMENTS” SHALL BE DEEMED TO INCLUDE, IN ANY EVENT, THIS AMENDMENT
AND EACH REFERENCE TO THE “REPURCHASE AGREEMENT” IN ANY OF THE REPURCHASE
DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE REPURCHASE AGREEMENT AS
AMENDED HEREBY.


SECTION 5.                            COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED BY EACH OF THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF
A SIGNATURE PAGE TO THIS AMENDMENT IN PORTABLE DOCUMENT FORMAT (PDF) OR BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
ORIGINAL COUNTERPART THEREOF.

2


--------------------------------------------------------------------------------





SECTION 6.                            EXPENSES.  SELLER AGREES TO PAY AND
REIMBURSE WACHOVIA FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED
BY WACHOVIA IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF
CADWALADER, WICKERSHAM & TAFT LLP, COUNSEL TO THE AGENT.


SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURES FOLLOW]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

SELLER

 

 

 

GRAMERCY WAREHOUSE FUNDING I LLC, a
Delaware limited liability company

 

 

 

By:

GRAMERCY INVESTMENT TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By:

GKK CAPITAL LP, a Delaware limited

 

 

 

partnership, its sole member and manager

 

 

 

 

 

 

 

By:

GRAMERCY CAPITAL CORP, a

 

 

 

 

Maryland corporation, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GKK TRADING WAREHOUSE I LLC, a Delaware
limited liability company

 

 

 

 

By:

GKK TRADING CORP., its sole member and

 

 

manager

 

 

 

 

 

 

 

 

By:

GRAMERCY CAPITAL CORP,

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

WACHOVIA

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------